Citation Nr: 1113692	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On January 23, 2009, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the instant matter was previously before the Board in December 2009, at which time the Board remanded the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for further evidentiary development.  After completing some evidentiary development, the Appeals Management Center (AMC) re-adjudicated the matter and denied the Veteran's claim by way of a January 2011 supplemental statement of the case (SSOC).  As discussed in further detail below, the Board finds that another remand is necessary for the agency of original jurisdiction (AOJ) to comply with the terms of the December 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

In February 2007, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had sustained an additional disability as a result of surgical treatment at the Little Rock, Arkansas, VA medical center (VAMC).  Specifically, during his January 2009 hearing, the Veteran stated that in September 2000, he underwent a transurethral resection of the prostate (TURP), during which two arteries were nicked, resulting in the loss of over five pints of blood.  He further stated that since that operation, he has experienced erectile dysfunction.  The Veteran indicated that he was not informed that erectile dysfunction was a possible consequence of the September 2000 procedure.  

A review of the medical evidence of record shows that on September 12, 2000, the Veteran underwent a suprapubic prostatectomy, the results of which revealed a benign prostatic hypertrophy with history of chronic clot retention and near urinary retention.  The surgical report recorded a "brisk bleeding" where the inferior vesical branches were noted.  Suture ligation with 2-0 Dexon stick ties was performed.  It was noted that the Veteran tolerated the procedure well and was taken to the recovery room in stable condition.  Estimated blood loss was 2900 cubic centimeters.

Post-surgical records show that at 20:13 on September 12, 2000, the Veteran was admitted to the surgical intensive care unit (SICU) unresponsive and shivering with continuous bladder irrigation in progress with pink urine and irrigation output.  His skin was purplish in the face and pale in the trunk and extremities.  The Veteran remained in the SICU until September 16, 2000.

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2010); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either the result of a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1) (2010).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

Generally, all VA patient care shall be carried out only with the full and informed consent of the patient.  See 38 C.F.R. § 17.32.  Here, the Board, in its December 2009 action, remanded the current matter on appeal specifically for the AOJ to obtain a copy of the informed consent documentation that was prepared in connection with the September 12, 2000, procedure performed at the Little Rock VAMC.  On March 22, 2010, the AMC sent to the Little Rock VAMC a request for the consent form signed by the Veteran prior to the September 2000 suprapubic procedure, and any other medical records related to the Veteran's September 2000 surgery not already of record.  The AMC indicated that if the consent form could not be obtained, the reasons for the unavailability should be documented in the file.  No response to this request was received and in May 2010, the AMC made a second request to the Little Rock VAMC for the informed consent documentation and surgical records related to the September 2000 procedure.  The AMC stated specifically that if the requested records were unavailable or did not exist, a negative response was to be provided in writing.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  Here, it is clear that the development actions required by the Board's December 2009 remand were not complied with, in that the record contains no documentation of the Veteran's informed consent obtained prior to the September 2000 procedure or a written negative response from the Little Rock VAMC.  Accordingly, the Board finds that the matter must again be remanded for compliance with the December 2009 remand instructions.  See Stegall, supra.  

The Board notes that review of the informed consent documentation that was prepared in connection with the September 2000 procedure is particularly important where, as here, the Veteran has asserted that he was not informed that the additional disability from which he now suffers was a potential consequence of the surgery that was performed.  Review is also important given that the Veteran has testified that the procedure he underwent in September 2000 was not a suprapubic prostatectomy, as recorded in the surgical report, but rather, was a transurethral resection of the prostate.  

The Board notes that three VA medical opinions have been obtained in connection with the Veteran's claim for 38 U.S.C.A. § 1151 compensation, the most recent of which was dated in June 2010.  In the June 2010 opinion, the reviewer noted that records from St. Vincent's Hospital were not available for review.  Subsequent to that opinion, the AOJ obtained from St. Vincent's Hospital the Veteran's treatment records dated in August 2000.  Thus, on remand, the AOJ should request from the reviewer who provided the June 2010 medical opinion that she provide an addendum to her June 2010 opinion that takes into account the private treatment records from St. Vincent's Hospital.  

Further, the Board notes that the June 2010 reviewer opined that the Veteran's erectile dysfunction was not caused by the surgery, as erectile dysfunction was noted prior to the September 12, 2000, procedure.  A review of the record reveals that on August 21, 2000, the Veteran indicated that he was having some sexual dysfunction since starting Atenolol.  The reviewer is therefore requested to specifically discuss whether the Veteran's current erectile dysfunction can be attributed to his use of Atenolol or whether it resulted from, or was made worse by, his prostatectomy and, if so, whether that resulting erectile dysfunction was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the September 12, 2000, procedure.  If the reviewer who provided the June 2010 medical opinion is unavailable, the AOJ should forward the claims file to another qualified physician and request that the physician provide an opinion that complies with the Board's December 2009 remand and additional questions raised herein, as set forth in the action paragraphs below.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ must contact the VAMC in Little Rock, Arkansas, and ensure that all consent forms pertaining to the September 12, 2000, prostatectomy are obtained and associated with the record.  

The Little Rock VAMC must be asked to respond to the AOJ's request for the informed consent documentation prepared in connection with the Veteran's September 12, 2000, surgery by indicating in writing:  (1) they have the requested documents and are forwarding them; or, (2) they do not have the requested record for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

2.  Arrange for the physician who provided the June 2010 medical opinion to provide an addendum to that opinion that (1) specifically considers the St. Vincent Hospital treatment records that are now associated with the claims folder and (2) addresses whether the Veteran's current erectile dysfunction can be attributed to his use of Atenolol or whether it resulted from, or was made worse by, his September 12, 2000, prostatectomy and, if so, whether the resulting erectile dysfunction was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the September 12, 2000, procedure.

If the physician who provided the June 2010 medical opinion is unavailable, the AOJ should arrange for a physician to review the Veteran's claims file, including his complete medical records and previous VA opinions of record.  The physician should also be provided with and review complete copies of this remand and the Board's December 2009 remand.  The physician is then requested to provide the following opinions:

A.  Whether over-the-counter antihistamines were contraindicated for use with the Veteran's prostate drug regimen and the use of which:  (1) was not the Veteran's own misconduct; (2) made worse the Veteran's prostate condition beyond the normal progression of the disease; and (3) thereby made necessary the prostate surgery that in turn caused erectile dysfunction.  

B.  Whether the advice of the VA urology clinic to prolong the release of the Veteran's emergency catheterization:  (1) made worse the Veteran's prostate condition beyond the normal progression of the disease; and (2) thereby made the prostate surgery necessary.

C.  Whether the Veteran's current erectile dysfunction can be attributed to his use of Atenolol or otherwise existed prior to the September 12, 2000, surgery, or whether it resulted from the September 12, 2000, surgery.  If the physician determines that the Veteran suffered from erectile dysfunction prior to the September 12, 2000, surgery, the physician should opine as to whether the September 12, 2000, surgery caused a permanent worsening of the Veteran's erectile dysfunction.  The physician should also address whether any erectile dysfunction, or worsening thereof, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when undertaking the surgery.

The physician should also address whether any additional disability was proximately caused by an event not reasonably foreseeable and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  

The physician must provide the complete rationale for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If a physician determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the physician should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

